Citation Nr: 1103102	
Decision Date: 01/25/11    Archive Date: 02/01/11

DOCKET NO.  08-14 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Whether new and material evidence has been submitted to reopen 
the claim of service connection for a left knee disability as 
secondary to a service-connected right knee disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel
INTRODUCTION

The Veteran served on active duty from October 1970 to April 
1972.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.  

In December 2010, the Veteran testified at a video-conference 
hearing before the undersigned Veterans Law Judge.  A transcript 
of that hearing is of record.  


FINDINGS OF FACT

1.  In an unappealed November 1994 rating decision, the RO denied 
entitlement to VA benefits for a left knee disability  

2.  Evidence added to the record since the November 1994 rating 
decision, which is not redundant or cumulative of evidence then 
of record, relates to an unestablished fact necessary to 
substantiate the claim for VA benefits for a left knee 
disability, and raises a reasonable possibility of substantiating 
the claim.  

3.  The Veteran's service-connected right knee disability has 
aggravated his left knee disability.  


CONCLUSION OF LAW

1.  The November 1994 decision, in which the RO denied 
entitlement to VA benefits for a left knee disability, is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).  

2.  New and material evidence has been received since the 
November 1994 rating decision and the claim for entitlement to VA 
benefits for a left knee disability is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2010).  

3.  The criteria for VA disability benefits for aggravation of a 
left knee disability by a service-connected right knee disability 
have been met.  38 U.S.C.A. § 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.102, 3.303 (2010); 3.310 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection

The Veteran contends that he suffers from a left knee disability 
that is due to or has been made worse by his service-connected 
right knee disability.  

Service connection may be granted for a disability resulting from 
a disease or injury incurred in or aggravated by active service. 
See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2010).  "To establish a right to compensation for a present 
disability, a Veteran must show:  "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation of a 
disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service"-the so-called "nexus" requirement."  
Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting 
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain chronic diseases, including arthritis, may be presumed to 
have been incurred in or aggravated by service if manifest to a 
compensable degree within one year of discharge from service, 
even though there is no evidence of such disease during service.  
38 U.S.C.A. §§ 1101, 1112, (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.307, 3.309 (2010).  

Service connection may also be granted on a secondary theory of 
entitlement.  That is, service connection may be granted for 
disability if such disability was caused or aggravated by a 
disease or injury for which service connection has been 
established. 38 C.F.R. § 3.310. Section 3.310 was amended 
effective October 10, 2006, during the course of the appellant's 
appeal.  Arguably that amendment imposed additional burdens on a 
claimant seeking to show that a service connected disability 
aggravated (as opposed to caused) a disability for which service 
connection had not yet been established.  Therefore, the Board 
will apply the version of § 3.310 in place when the Veteran filed 
his claim, a version more favorable to the Veteran, as informed 
by the Veteran Court's decision in Allen v. Brown, 7 Vet. App. 
439 (1995).  See Landgraf v. USI Film Products, 511 U.S. 244 
(1994); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); 
VAOPGCPREC 7-2003.

Both versions of the regulation provide that (except with regard 
to certain tobacco related claims) disability which is 
proximately due to or the result of a service connected disease 
or injury shall be service connected.  38 C.F.R. § 3.310(a) (2005 
& 2010).  The word "disability" in 38 U.S.C.A. § 1110 (which § 
3.310(a) implements) includes "any additional impairment of 
earning capacity resulting from an already service-connected 
condition, regardless of whether or not the additional impairment 
is itself a separate disease or injury caused by the service-
connected condition."  Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  This then firmly established that the service connected 
disease or injury did not have to cause the injury or disease 
which occurred after service in order to establish entitlement to 
benefits but rather aggravation of the post service injury or 
disease by the service connected injury or disease was subject to 
compensation.

VA first received a claim for VA benefits for a left knee 
disability as secondary to a right knee disability in 1993.  In a 
November 1994 rating decision, the RO denied that claim.  In 
September 2006, VA again received a claim from the Veteran for 
this disability.  

Generally, a claim which has been denied in an unappealed RO 
decision may not thereafter be reopened and allowed.  38 U.S.C.A. 
§ 7105(c) (West 2002).  

Under 38 U.S.C.A. § 7105(a), an appeal to the Board must be 
initiated by a notice of disagreement received by VA within one 
year of the mailing of notice of the RO's decision.  

In a November 1994 letter, the RO notified the Veteran and his 
representative of the November 1994 denial of benefits for a left 
knee disability and of his appellate rights.  VA did not receive 
any document that could be construed as disagreement with or 
expressing an intent to appeal the November 1994 decision.  The 
decision therefore became final with regard to the Board.  

The exception to this rule of not reviewing the merits of a 
finally denied claim is 38 U.S.C.A. § 5108, which provides that 
if new and material evidence is presented or secured with respect 
to a claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.  

"New and material evidence"  is evidence not previously 
submitted to agency decision makers which is neither cumulative 
nor redundant, and which by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim, and which raises a 
reasonable possibility of substantiating the claim.  38 C.F.R. § 
3.156(a) (2010).

The basis for denying the claim in 1994 was that the Veteran's 
left knee disability was not related to his right knee 
disability.  Thus, in this case, new and material evidence is 
evidence that is not cumulative or redundant of evidence already 
of record in November 1994, and that tends to show that the left 
knee disability is related to the right knee disability.  

In December 2006, the Veteran submitted evaluation report, in 
which "M.L.G.," M.D. provided discussion leading to a medical 
conclusion that the Veteran's right knee disability accelerated 
his left knee arthritis.  There was no such statement from Dr. 
M.L.G. of record in 1994.  The evidence is both new and material 
and therefore the claim is reopened.  

The Board now turns to the merits of the claim.  Dr. M.L.G. 
provided a comprehensive opinion in the December 2006 evaluation 
report.  He recounted the history of the Veteran's right and left 
knee conditions.  He noted that the Veteran had a right knee 
replacement in December 1999 and a left knee replacement in March 
2000.  Dr. M.L.G. also reported that the Veteran currently 
complained of pain in both knees.  Physical examination of the 
left knee revealed less than normal motion and slight instability 
as well as moderate effusion.  

In a discussion section, Dr. M.L.G. explained that one usually 
sees symmetric degenerative arthritis of both knees but in the 
Veteran's case, Dr. M.L.G. believed that the right knee injury 
accelerated the arthritis of the Veteran's left knee.  He 
indicated that the present condition of the Veteran's left knee 
is at least partially connected to his right knee disability.  In 
another evaluation report, from March 2010, Dr. M.L.G. reaffirmed 
his opinion that the Veteran's current left knee disability is 
related to his right knee disability.  

The evidence from Dr. M.L.G. is favorable to the Veteran's claim.  
Dr. M.L.G. had an sufficient facts and data, essentially an 
accurate history and results of a physical examination, upon 
which to render his opinion; he appears to have reliably applied 
reliable medical principles to those facts and data, and he has 
provided a sufficient rationale for his opinion, under the facts 
of this case.  His opinion is therefore afforded considerable 
probative weight.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 
295 (2008).  

Also of record is evidence unfavorable to the Veteran's claim.  
This amounts to two VA examination reports.

In September 1994, the Veteran underwent an examination with 
regard to left knee disability.  The examiner reported a history 
of in-service surgery of his right knee and that the Veteran 
reported that his left knee separated while playing basketball at 
college after service.  The examiner diagnosed osteoarthritis of 
the left knee status postoperative procedure.  He opined that it 
was most likely that the Veteran's left knee problem was related 
to the post service injury and stated "I am not sure how that 
could be directly related to his previous right knee problem and 
surgery."  This report is evidence against the Veteran's claim.  

In March 2010, the Veteran underwent a VA examination with regard 
to his claim.  The examiner indicated that he had reviewed the 
claims file.  He referred to Dr. M.L.G.'s opinion and, in doing 
so, noted that Dr. M.L.G. did not appear to have considered or 
expressed knowledge of a 1977 basketball injury of the Veteran's 
left knee.  

Of note is that this injury is documented in the claims file by a 
May 1977 VA hospital summary.  The summary has to do with a left 
medial meniscectomy and states that the Veteran was well until 
three weeks earlier when he fell and twisted his knee while 
playing basketball.  He underwent a left medial meniscectomy for 
a bucket handle tear.  An operation report includes that there 
were minimal degenerative changes of the cartilaginous surface of 
the femur in the medial compartment at that time.  There were no 
intraoperative complications.  

Turning back to the March 2010 examination report, the examiner 
indicated that the Veteran currently has less than normal flexion 
of the left knee, pain on motion, and that x-rays showed a total 
left knee arthroplasty without evidence suggesting loosening or 
hardware complications.  He stated that there was residual 
intraarticular loose bodies within the posterior joint space and 
that there was moderate to large effusion.  Diagnosis was left 
knee total knee replacement with residual of recurrent bursitis.  

The examiner opined that the Veteran's left knee disability was 
less likely than not caused or permanently aggravated by his 
service-connected right knee condition.  He explained that there 
was no indication of left knee problems until 1977 when the 
Veteran injured his left knee playing basketball, and that he was 
not aware of any pertinent literature that supports a contention 
that right knee arthritis causes or permanently aggravates left 
knee arthritis.  This report is also evidence against the 
Veteran's claim.  

After weighing the evidence favorable and unfavorable to the 
Veteran's claim, the Board finds that the favorable evidence 
outweighs the unfavorable evidence.  Both VA examination reports 
focus on the post service injury of the Veteran's left knee.  The 
earlier report does not provide any rationale for the conclusion.  
As to the 2010 report, the examiner's conclusion that he was not 
aware of any pertinent literature that supports a contention that 
right knee arthritis causes or permanently aggravates left knee 
arthritis is not persuasive.  It does not express any negative 
indications but appears to be a statement of the examiner's 
awareness of the literature.  

More weight is placed on Dr. M.L.G.'s opinion than on the VA 
examinations.  He noted an anomaly in the instant case as he 
pointed out that it was unusual in that it is more typical to see 
symmetric degeneration, which, from the tenor of Dr. M.L.G.'s 
statements, is not the case with the Veteran.  As to Dr. M.L.G.'s 
failure to mention the 1977 injury, the Board does not find that 
to impact negatively on his opinion.  That the Veteran had an 
injury of the left knee in 1977 does not, in and of itself, mean 
that his right knee disability did not aggravate his left knee 
disability.  

Of note, Dr. M.L.G.'s opinion is one of aggravation, not 
causation.  In this regard he indicated that the right knee 
disability accelerated the left knee pathology and his opinion 
was stated in terms of aggravation in that he stated that "the 
present condition of the left knee is at least partially service-
connected."  

Finally, the Board notes that the service treatment records are 
absent for any indication that the Veteran had left knee 
symptoms, disease, or injury during service.  Moreover, the 
Veteran has not claimed other than that his right knee disability 
caused or aggravated his left knee disability.  There is no 
evidence of arthritis within one year of separation from active 
service.  Hence, a direct theory of causation is not applicable 
to this case.  There is no reasonable doubt to be resolved as to 
this matter.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 
3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  




Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  For service-
connection claims, this notice must address the downstream 
elements of disability rating and effective date.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  As to claims to reopen 
previously denied claims, the notice must inform the claimant of 
the requirements both for reopening the claim and for 
substantiating the claim.  Kent v. Nicholson, 20 Vet. App. 1 
(2006).  

In this case, the VCAA duty to notify was mostly satisfied by a 
letter sent to the Veteran in November 2006.  That letter 
informed him of the evidence needed to reopen and to substantiate 
his claim and of his and VA's respective duties in obtaining 
evidence.  Although the letter did not provide notice as to how 
VA assigns disability ratings or effective dates, the lack of 
that notice did not result in prejudice to the Veteran.  In this 
regard, the RO will assign an effective date and disability 
rating in the first instance and the Veteran will have an 
opportunity to appeal that decision without any legal determent; 
e.g, his date of claim will not change.  Hence, the Board finds 
it unnecessary to delay adjudication of this matter for 
additional notice.  See generally, Shinseki v. Sanders, 129 S.Ct. 
1696 (2009) (explaining harmless error in the context of claims 
for VA benefits).   

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service and other pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO has obtained service and VA treatment records and 
the Veteran has submitted evidence form a private practitioner.  
VA afforded him examinations in this case.  

Neither the Veteran nor his representative has identified, and 
the record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the claim 
that has not been obtained.  Hence, no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist under the VCAA.  Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).


ORDER

The claim for entitlement to VA disability benefits for a left 
knee disability is reopened.  

Entitlement to VA benefits for aggravation of a left knee 
disability by a service-connected right knee disability is 
granted, subject to the subject to the applicable laws and 
regulations concerning the payment of monetary benefits.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


